Citation Nr: 1412904	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression) including as secondary to service-connected bilateral feet and ankle disorder and to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel
INTRODUCTION

The Veteran had active duty from July 1976 to July 1979 and from January to March 1991.

This matter initially came before the Board of Veterans Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in North Little Rock, Arkansas.

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the hearing, the Board issued a decision in September 2013.  In the decision, the Board reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder which had been previously denied in a September 2005 rating decision and in subsequent rating decisions.  The Board also remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) for additional evidentiary development.  The evidentiary development has been completed and the Veteran's claim is again on appeal.  For the reasons indicated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the issue of  TDIU raised as part of increased rating claim is part and parcel of that claim, thus giving the Board jurisdiction over the TDIU issue, here the issue of entitlement to a TDIU has been raised in connection with a service connection claim that is being denied.  Therefore, the Board does not have jurisdiction over the issue of entitlement to a TDIU and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder is not related to service or caused or aggravated by his serviced-connected disorders, and did not have onset during service.


CONCLUSION OF LAW

Service connection is not warranted for an acquired psychiatric disorder on a direct or secondary basis, to include aggravation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a)(2013).  For claims to reopen, VA must both notify the Veteran of the evidence and information that is necessary to reopen the claim and notify the Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  38 U.S.C.A. § 5103: Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  The record reflects that the RO sent the Veteran notice that complied with these requirements in August 2009.

VA has a limited duty to assist in claims to reopen.  This duty extends only to requesting evidence from any new source identified by the Veteran.  There is no duty to provide a VA examination with respect to the claim to reopen.  38 U.S.C.A. § 5103A.  There is no evidence that there are outstanding records from sources identified by the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

The Veteran has been provided a VA psychiatric examination and addendum opinions with respect to the claim on appeal in June 2010 and November 2013.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated below, the Board finds that the examinations and opinions are adequate to decide the claim.  Accordingly, the Board finds that VA has fulfilled its duties to notify and assist the Veteran and will therefore address the merits of the Veteran's claims.

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, service connection may be awarded for a disability that is either caused or aggravated, i.e., chronically worsened by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

In considering the Veteran's claim, the Board notes that service connection is not warranted for alcohol and drug abuse.  Secondary service connection is available for drug and alcohol abuse if such abuse is found to be secondary to a service-connected disability.   Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).

The Veteran is currently service-connected for bilateral ankle and feet disorders as well as a low back disorder.  The Veteran argues that he is entitled to service connection because his depression is aggravated by his service-connected disabilities.  At the hearing, the Veteran testified that he gets frustrated when doing household chores because his disabilities make the chores difficult for him.  He also testified that he could not hold down a job.  Everyday activities are difficult for the Veteran and the Veteran testified that this difficulty frustrates him.

Third party lay statements reflect that the Veteran has difficulty with household tasks and experiences psychiatric symptoms.  The statements described the Veteran's family troubles that have caused psychiatric symptoms, but also stated that symptoms related to the Veteran's service-connected disabilities upset the Veteran.

Service treatment records do not reflect evidence of psychiatric treatment.  Examinations in January and June 1976 prior to entrance were within normal limits as was a June 1979 separation examination.  Reserve examinations did not note psychological issues.

VA treatment records reflect that the Veteran began intensive treatment for substance abuse in 1997.  The Veteran was again enrolled in intensive treatment for substance abuse in 2002.  In March 2006, the Veteran was diagnosed with substance abuse diagnoses and depression.  Treatment for substance abuse continued with notations in 2007 concerning family and financial issues.  The Veteran was diagnosed with major depression in September 2010.  He continued to have issues with depression and substance abuse.    As late as April 2012, the Veteran continued to have diagnoses of depression, as well as a diagnosis of a substance-induced mood disorder.  VA treatment records do not relate the Veteran's psychiatric disorder to service or his service-connected disabilities.

The Veteran was provided a VA psychiatric examination in June 2010.  The Veteran reported symptoms consistent with moderate depression most days that persisted for many years.  The examiner found that the Veteran's depression/mood disorder was not specifically related to his service-connected conditions.  In support of this conclusion, the examiner stated that the Veteran reported being depressed his whole life.  He had a long history of substance abuse.  The Veteran's psychiatric disorder was therefore not related to service or service-connected disabilities.

In a November 2013 unsigned "draft" VA opinion, the examiner stated that the Veteran's claimed condition was at least as likely as not proximately due to or the result of the Veteran's service-connected conditions.  The opinion stated that the Veteran's current depression is related to his substance abuse.  However, his foot and ankle problems contribute to his depression.  There is no way to indicate the degree of aggravation without resort to speculation.

The November 2013 VA opinion by a psychologist stated that the Veteran's condition is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  In support of this conclusion, the opinion stated that there is no evidence that the Veteran's depression has been worsened by his service-connected conditions and treatment notes do not reveal systematic variation in mood due to these conditions.

A prior VA examiner from April 2008 could not express an opinion as to the cause of the Veteran's psychiatric disorder.  The examiner stated, "With his extensive substance abuse history it is impossible to state what role his service-connected condition plays in this current mood disorder without resorting to pure speculation."

First, the Board finds that the Veteran does not have a disability resulting directly from a disease or injury incurred in service.  The evidence does not reflect and the Veteran does not argue that an in-service event has caused his psychiatric symptoms.  Service connection on this basis is therefore not warranted.   Shedden, 381 F.3d at 1167. 

Second, the Board finds that the Veteran is not entitled to service connection based upon onset of his psychiatric disorder in service and continuation since service.  Service treatment records do not reflect onset of or treatment for a psychiatric disorder.  The record reflects that the Veteran began treatment for substance abuse issues in 1997.  The Veteran does not argue that his psychiatric disorder had onset during service.  Entitlement to service connection on this basis is also not warranted.   38 C.F.R. § 3.303(d).

Third, service connection is not warranted for the Veteran's psychiatric disorder as secondary to his service-connected disabilities.  38 C.F.R. § 3.310.  The Board has considered the lay statements of the Veteran and others on this question, indicating that his psychiatric disorder is caused or aggravated by his physical limitations and pain.  While lay witnesses are competent to opine on some medical matters, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the Court has indicated that the nature and etiology of psychiatric disorders are not the type of medical questions as to which lay testimony is competent.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Board therefore finds the testimony of the lay witnesses on the issue of the relationship between the Veteran's current psychiatric disorder and his service connected disorders.  The Board also notes that the third party lay statements that the Veteran submitted focused on the Veteran's family and other issues as the reasons for his current psychiatric disorder, as opposed to his service-connected disorders as a cause or aggravating factor of his psychiatric disorder.

As to the medical opinions, the Board finds that the weight of this evidence is against a finding that the Veteran's psychiatric disorder is either caused or aggravated by his service-connected conditions.  The only opinion that found that the Veteran's disorder is related to service-connected disabilities was the "draft" opinion.  The "draft" opinion is of little probative weight because the author did not provide a detailed rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The probative value of the opinion was also lessened by its uncertainly concerning the contribution of the Veteran's service-connected disabilities to his psychiatric disorder.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board gives greater weight to the other November 2013 VA opinion, which contained more extensive reasoning.  Specifically, the psychologist noted the lack of systematic variation in mood and that the treatment records indicated the psychiatric disorder was due to substance abuse and not the service connected disorders.  The psychologist also specifically found a lack of aggravation, i.e., worsening, in addition to a lack of causation.  The weight of the medical evidence is therefore also against a findings of service connection on a secondary basis.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the above evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


